PHILLIPS, Judge.
Plaintiffs second contention, which it is more convenient to dispose of first, is that the Commission erred in failing to award her compensation for injuries to her back, neck and emotions. In support of this contention plaintiff argues that the Commission should have found from the testimony presented by her orthopedic and psychiatric witnesses that she had a disabling neck and back condition and a psychiatric disorder that had causally developed from her hip injury. This contention must be and is rejected without either discussion or consideration of the legal principles that could apply to it, because plaintiff failed to include the transcript of the evidence in the record on appeal and we have no basis at all for holding that the Commission’s findings of fact that *127she has no disabling or incapacitating back, neck or emotional condition are either inadequate or erroneous, as plaintiff contends. Under the circumstances the Commission’s findings of fact are presumed to be correct, Fellows v. Fellows, 27 N.C. App. 407, 219 S.E. 2d 285 (1975), and our review is limited to determining whether the Commission’s findings of fact support its conclusions of law and the award made. Worsley v. S. & W. Rendering Co., Inc., 239 N.C. 547, 80 S.E. 2d 467 (1954). We are of the opinion that they do.
The plaintiffs only other contention, that the Commission erred in failing to award her disability benefits under G.S. 97-31 for the period following her return to work after each operation until maximum recovery was achieved, can be determined from the record before us, however, and we overrule it also. Her main reliance is upon the provision in G.S. 97-31 which directs that when one of the bodily organs, members or parts listed therein is lost or its use impaired, the injured worker “shall be paid for disability during the healing period,” as well as for the impairment or loss according to the schedule therein contained. It has already been held, however, that the healing period within the meaning of G.S. 97-31 does not include time when an injured worker is able to and does work at his or her regular job. Crawley v. Southern Devices, Inc., 31 N.C. App. 284, 229 S.E. 2d 325 (1976), disc. rev. denied, 292 N.C. 467, 234 S.E. 2d 2 (1977). Furthermore, by statutory definition disability in a workers’ compensation case “means incapacity because of injury to earn the wages which the employee was receiving at the time of injury in the same or any other employment,” G.S. 97-2(9), and according to the Commission’s findings of fact, in which no error is perceived from the record before us, plaintiffs ability to work and earn has not been reduced, notwithstanding the severity of her injury. Finally, since the Commission’s findings and the rest of the record certified to us, which is all that we have to go by, shows that the only injury plaintiff sustained was an injury to a bodily member covered by G.S. 97-31, her compensation after returning to her job is limited to the schedule stated in the statute, whether earning capacity has been impaired or not, Little v. Anson County Schools Food Service, 295 N.C. 527, 246 S.E. 2d 743 (1978), and that amount was paid to her long ago.
*128Affirmed.
Judges Arnold and Wells concur.